ORDER
PER CURIAM.
Defendant Eugene Jones, Jr., appeals from the judgment entered following his jury convictions for first degree statutory rape, section 566.032, RSMo 1994, first degree statutory sodomy, section 566.062, RSMo 1994, and sodomy of a child less than 14 years old, section 566.060, RSMo Cum. Supp. 1993.
We have reviewed the briefs of the parties and the record on appeal and find sufficient evidence from which a reasonable juror might find the defendant guilty beyond a reasonable doubt. State v. Grim, 854 S.W.2d 403, 405 (Mo. banc 1993). An extended opinion would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties only setting *403forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).